305 S.W.3d 504 (2010)
STATE of Missouri, Respondent,
v.
Joshua Cole SICKLES, Appellant.
No. WD 68376.
Missouri Court of Appeals, Western District.
March 23, 2010.
Daniel J. Ross, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., and Richard Starnes, Esq., Jefferson City, MO, for respondent.
*505 Before Division One: LISA WHITE HARDWICK, Presiding Judge, JAMES M. SMART and ALOK AHUJA, Judges.

ORDER
PER CURIAM.
Following a jury trial, Joshua Sickles was convicted of distribution, delivery, or sale of a controlled substance and acquitted of second-degree murder. Sickles contends the circuit court erred in: (1) denying his motions for judgment of acquittal on the second-degree murder charge, and (2) overruling his objection to certain expert testimony. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment of conviction.
AFFIRMED. Rule 30.25(b).